Order entered June 25, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00395-CV

                                CHRISTIN BISHOP, Appellant

                                                V.

        CREDITPLEX AUTO SALES L.L.C. D/B/A GREENVILLE MITSUBISHI;
                SANTANDER CONSUMER USA, INC., Appellees

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-01838-D

                                            ORDER
       We GRANT appellant’s June 23, 2015 unopposed motion for second extension of time

to file brief and ORDER the brief be filed no later than July 3, 2015.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE